Citation Nr: 1119516	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  05-24 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA disability compensation to include whether the overpayment was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from September 1983 to July 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO), dated in March 2005. 

In January 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In March 2008 and in October 2009, the Board remanded the issue for further development.  As there has been substantial compliance with the remand directives, no further development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. In July 2004, the Veteran's compensation was reduced effective August 1995, his son and spouse were removed and an overpayment of $10231.07 was created.

2. In August 2005, the RO amended the Veteran's award from August 1, 1995 to December 1, 2004, by including additional benefits for a spouse and a child; the Veteran's first wife was added to the award on August 1, 1995 and removed on June 1, 1997, and his new spouse was added to the award on December 1, 2004.  

3. The initial amount of overpayment of $10231.07 was in error and instead should have been $9523.07, a difference of $708.00.  

4. An overpayment of $10231.07 has been recouped and the Veteran was paid $8967.37 in retro payments based on amended award in August 1995.  

5. The overpaid retro benefits of $3938.37 were due solely to VA error.


CONCLUSION OF LAW

The overpayment of overpaid retro benefits in the calculated amount of $3938.37 was the result of sole VA administrative error; with such overpayment not properly created, the related debt assessed against the Veteran is not valid.  
38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.500 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The VCAA provisions do not apply to a case involving the waiver of recovery of overpayment.  Barger v. Principi, 16 Vet. App. 132 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts

In a rating decision in July 1995, the Veteran was granted increased ratings for his service-connected low back and knees.  The accompanying cover letter, also dated in July 1995, notified the Veteran that if he wished to claim additional benefits for dependents, to submit VA Form 21-686c.  Subsequently, that same month, the a copy of the Veteran's son's birth certificate was received.  A rating decision in February 2000 granted increased ratings for the knees.  In a letter in March 2000, the Veteran was notified of the award, and instructed to notify VA if there was a change in the number of status of dependents.  Form 21-686c, Declaration of Status of Dependents, was provided.  

In January 2004, VA sent the Veteran a letter indicating that recently a Status of Dependents Questionnaire was sent to him, which was not returned.  It was noted that July 1995 was the last time VA knew he had dependents and it was proposed that his benefits be reduced beginning in August 1995.  The Veteran was advised that by April 1, 2004 he should submit evidence showing why his benefits should not be reduced.  By letter in April 2004, the Veteran was advised that the amounts quoted for reduction payment in January 2004 were not correct, he was provided with the correct amounts and advised that his benefits would not be reduced until June 2004, unless he provided evidence showing why the benefits going back to August 1995 should not be reduced.  

In July 2004, the Veteran's compensation was reduced effective August 1995, because he did not submit a dependent questionnaire.  As a result, his son and spouse were removed and an overpayment of $10231.07 was created, as reflected in an audit report from August 1, 1995 to June 30, 2004.  

In a statement in November 2004, the Veteran claimed he was not notified of an overpayment and inquired how the overpayment was calculated.  

In his claim for waiver of overpayment received in February 2005, and in other statements and testimony, the Veteran indicated that on several occasions he visited the VA office and informed VA of his change in dependents, including his divorce in 1997, and was advised not to remove his minor son.  

In March 2005, the Committee on Waivers and Compromises denied the waiver request for overpayment, because the Veteran failed to submit an application for waiver within 180 days from notification of an indebtedness.  In a report of contact in April 2005, it was indicated that there were no copies on record of the Veteran's divorce decree and marriage certificate for his current spouse.  




Subsequently, the Veteran argued that he resided in the same apartment complex since 1997, from November 2001 to September 2004 he lived in apartment number 194, and from October 2004 to the present he was in apartment number 185.  He provided copies of lease agreements which substantiate his assertions.  In a report of contact in June 2005, the Committee decided it would be in good conscience to allow the waiver request to be considered as timely as the Veteran provided his current address through the outpatient clinic in El Paso, which was not sent to the RO.  

The record shows that the Veteran divorced his first wife in June 1997, and he married his second wife in August 2001.  On February 18, 2004, his son turned 18 years of age.  

In a statement in May 2005, the Veteran noted that his overpayment was created because he failed submit a declaration of status of dependents, however the requests from January to 2004 to July 2004 were sent to apartment number 35, and he moved out of this apartment in November 2001.  The Veteran contends that he tried to keep VA informed of changes regarding his dependents and current address.

In November 2004, the Veteran submitted a declaration of status of dependents, indicating that he divorced Alicia Willie on May 23, 1997 and married Alicia River Willie on August 23, 2001.  In August 2005, the RO amended the Veteran's award from August 1, 1995 to December 1, 2004, by including additional benefits for a spouse and a child.  VA Form 21-8947, Compensation and Pension Award, shows that the Veteran's first wife was added to the award on August 1, 1995 and removed on June 1, 1997, and his new spouse was added to the award on December 1, 2004.  

The record shows that an overpayment of $10231.07 has been recouped, as reflected in the supplemental statement of the case in April 2009.  In implementing the decision of August 1995, an audit report dated on February 11, 2009, for the period from August 1, 1995 to August 30, 2005, shows that the amount due to the Veteran in retro payments was $8967.37.  It is noteworthy that an audit report dated on February 12, 2009 shows that the initial amount of overpayment of $10231.07 was in error and instead should have been $9523.07, a difference of $708.00.  

In January 2009, a financial status report was received from the Veteran.  He did not provide his income, indicated his spouse's income was zero, his monthly expenses were $1404.00, he had $579.00 in cash, owned a 2002 Hyundai, and had credit card debt of $1,506.40 requiring him to make monthly payments of $66.00.  In December 2009, another financial status report was received from the Veteran, whereby he indicated he had a monthly income of $2165.00, to include $1400.00 in gross salary and $845.00 in VA benefits and other income, his monthly expenses were $1508.00, he had $220, owned the 2002 Hyundai, and had a credit debt of $1200 with monthly payments amounting to $250.00.  

In December 2007, the Veteran's representative argued that collection of the VA overpayment would defeat the purpose of the benefits which the Veteran was awarded because he is totally disabled and had no other means of support or ability to procure gainful employment.

In an administrative decision in April 2009, it was determined that the figures used in the decision in August 2005, were incorrect by $3736.00 and due solely to VA error.  A supplemental statement of the case in July 2010, shows that given this error the retro amount paid to the Veteran should have been $5231.37 instead of $8967.37.  However, $585.00 should be deducted from this amount, as it is for the Veteran's second wife for the prior from December 1, 2004 to August 31, 2005, which is outside the overpayment period, bringing the sum to $4646. 37.  

Analysis

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the United States Court of Appeals for Veterans Claims (CAVC) held that before a claim for waiver of an overpayment may be adjudicated, the matter of whether the overpayment was properly created must first be addressed if the appellant asserts the invalidity of the debt.  The VA General Counsel has reinforced this obligation by holding that where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98.


Thus, the Board must first determine the lawfulness of the debt being appealed.  In July 2004, the Veteran's compensation was reduced effective August 1995.  As a result, his son and spouse were removed and an overpayment of $10231.07 was created, as reflected in an audit report from August 1, 1995 to June 30, 2004.  In August 2005, the RO amended the Veteran's award from August 1, 1995 to December 1, 2004, by including additional benefits for a spouse and a child.  VA Form 21-8947, Compensation and Pension Award, shows that the Veteran's first wife was added to the award on August 1, 1995 and removed on June 1, 1997, and his new spouse was added to the award on December 1, 2004.  The record shows that an overpayment of $10231.07 has been recouped.  In implementing the decision of August 1995, an audit report dated on February 11, 2009, for the period from August 1, 1995 to August 30, 2005, shows that the amount due to the Veteran in retro payments was $8967.37.  An audit report dated on February 12, 2009 shows that the initial amount of overpayment of $10231.07 was in error and instead should have been $9523.07, a difference of $708.00.  

The Board notes that the Veteran is not challenging the date when his second spouse was added as a dependent and the record shows that their marriage certificate was received in June 2005 and she was added as a dependent in December 2004.  Regarding additional compensation for dependents, in pertinent part, the effective date will be the latest of the following dates, the date of claim or the date the dependency arises.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of the Department of Veteran's Affair's request.  38 C.F.R. § 3.401(b)(1).  

In an administrative decision in April 2009, it was determined that the figures used in the decision in August 2005, were incorrect by $3736.00 and due solely to VA error.  




A supplemental statement of the case in July 2010, shows that given this error the retro amount paid to the Veteran should have been $5231.37 instead of $8967.37.  However, $585.00 should be deducted from this amount, as it is for the Veteran's second wife for the period from December 1, 2004 to August 31, 2005, which is outside the overpayment period, bringing the sum to $4646. 37.  As the Veteran's initial overpayment calculation was $708.00 more than it should have been, which was included his retro payment, this amount should be deducted.  Therefore as $4646.37 minus $708.00 amounts to $3938.37, which is amount that was overpaid to the Veteran as a result of the payment of retro benefits.  

No action on the Veteran's part is apparent in the creation of this debt, and indeed, the administrative decision in April 2009 determined that it occurred as a result of VA's sole administrative error.  Applicable criteria provide that if a debt was the result of administrative error, there would be no overpayment charged to the Veteran for the overpayment attributable to the administrative error.  
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500 (b)(2).  

Accordingly as the overpayment of retro benefits is not valid and is not owed by the Veteran, the issue of whether a waiver of recovery is warranted under the standard of equity of good conscience under 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a) is mute.  


ORDER

An assessed debt of $3938.37 was not properly created, and the Veteran does not owe this assessed debt.  The appeal is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


